Order filed May 3, 2022




                                       In The

                       Fourteenth Court of Appeals
                                    ____________

                                NO. 14-21-00472-CV
                                    ____________

                            CURTIS TYLER, Appellant

                                         V.

  TORCSILL FOUNDATIONS, LLC AND INTERVALE CAPITAL, LLC,
                          Appellees


                       On Appeal from the 189th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2020-07582

                                     ORDER

      Appellant’s brief was due April 6, 2022. No brief or motion for extension of
time has been filed.

      Unless appellant files a brief with this court on or before June 3, 2022, the
court will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

                                       PER CURIAM



Panel Consists of Justices Chief Justice Christopher and Justices Wise and Jewell.